          Case 1:20-cv-04784-JGK Document 16 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          12/2/20
JONATHAN PACIULLO,
             Plaintiff,
                                                    20-CV-4784 (JGK) (BCM)
        -against-
                                                    ORDER
TORY BURCH LLC,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Richard Liebowitz having been suspended from the practice of law in the Southern

District of New York, see In the Matter of Richard Liebowitz, No. M-2-238 (S.D.N.Y. Nov. 25,

2020), the Clerk of Court is respectfully directed to terminate attorney Liebowitz as counsel of

record for plaintiff in this action.

        Attorney James Freeman, who will remain as counsel of record for plaintiff, is directed to

serve a copy of this Order upon plaintiff Jonathan Paciullo, and file proof of such service on the

electronic docket of this action, no later than December 9, 2020.

Dated: New York, New York
       December 2, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
Case 1:20-cv-04784-JGK Document 16 Filed 12/02/20 Page 2 of 2
